DETAILED ACTION
Allowable Subject Matter
Claims 1 and 4–19 are allowed. Claims 1–3 and 9–19 have been amended, claims 5–8 remain original, and claim 20 has been cancelled in the amendment filed by Applicant on October 11th, 2021.
In the interest of compact prosecution, an interview was conducted with Applicant to distinguish the independent claims over the prior art of record. Please refer to the Interview Summary of November 3rd, 2021 and the faxed interview agenda for further details.

Response to Amendment
Applicant's amendments to claims 1–3 and 9–19 filed on October 11th, 2021 are accepted because no new matter has been entered.
The claim interpretation for the term “telescopingly received” in claim 4 is maintained.
The rejections of claims 11–16 under 35 U.S.C. §112(b) are withdrawn in view of the amendments.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in a telephone interview with Roberto Capriotti on November 3rd, 2021 with confirmation on November 4th, 2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following claims of the application are hereby amended, the remaining claims are unchanged: 

a support comprising a body, the body having a channel formed therein; 
a drogue situated in the support and being disposed within the channel; and 
a measurement apparatus comprising a load detection apparatus that is situated between the drogue and the support and that is structured to output a signal that is responsive to a load on the drogue due to the fluid within the channel,
wherein the support further comprises a mount disposed within the channel, wherein the mount supports the drogue within the channel and the drogue is situated on the mount, 
wherein the support further includes a base that includes a first portion affixed to the body at a lower input end of the channel and a second portion affixed to the body at an upper outlet end of the channel, and wherein the mount is fixedly connected with the first portion and moveably connected with the second portion.

2. (Canceled).
3. (Canceled).

4. (Currently Amended) The detection apparatus of Claim [[3]]1 wherein the second portion has a receptacle formed therein, the mount being telescopingly received in the receptacle.

6. (Currently Amended) The detection apparatus of Claim [[2]]1  wherein the drogue disposed within the channel is spaced from the body.

9. (Currently Amended) A nuclear power system comprising: 
a nuclear reactor comprising a containment, a core situated within the containment, and a fluid situated within the containment and in communication with the core; 
a plurality of detection apparatuses situated within the containment and disposed in the fluid, each detection apparatus comprising a support, a drogue, and a measurement apparatus; 
the support comprising a body, the body having a channel formed therein; 
in the support and being disposed within the channel; 
wherein the support further comprises a mount disposed within the channel, wherein the mount supports the drogue within the channel and the drogue is situated on the mount,
wherein the support further includes a base that includes a first portion affixed to the body at a lower input end of the channel and a second portion affixed to the body at an upper outlet end of the channel, and wherein the mount is fixedly connected with the first portion and moveably connected with the second portion;
the measurement apparatus comprising a load detection apparatus that is situated between the drogue and the support and that is structured to output a signal that is responsive to a load on the drogue due to the fluid within the channel; and 
a processor apparatus comprising a processor and a storage, the load detection apparatus being in communication with the processor; 
the storage having stored therein a number of instructions which, when executed on the processor, cause the processor to perform operations comprising: 
receiving the signal from each of at least some of the plurality of detection apparatuses as a number of inputs to the processor; and 
determining at least one of a temperature of the fluid and a flow rate of the fluid based at least in part upon the number of inputs.

The following is an examiner’s statement of reasons for allowance: No prior art, either alone or in combination teaches or suggests a drogue situated on a mount that is fixedly connected with a first portion at a lower input end of a support base and moveably connected to a second portion at an upper outlet end of a channel, in combination with all other limitations.
The closest prior art Toma is considered to teach a support that comprises a mount within a channel supporting a drogue, having both a fixed and a moveable connection through a motor. However, the fixed and moveable connections are unrelated to a lower input end and an upper .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646